                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                           Case No. 18-CR-00053-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING MOTION TO
                                                                                             DISMISS 1998 ADMINISTRATIVE
                                  14             v.                                          REMOVAL AND 2002
                                                                                             REINSTATEMENT FROM
                                  15     ANTONIO ROSAS-RAMIREZ,                              INDICTMENT
                                  16                    Defendant.                           Re: Dkt. No. 29
                                  17

                                  18          Before the Court is Defendant Antonio Rosas-Ramirez’s (“Defendant”) motion to dismiss

                                  19   the indictment for illegal reentry following deportation in violation of 8 U.S.C. § 1326 as to

                                  20   Defendant’s 1998 administrative removal. ECF No. 29 (“Mot.”). Defendant also challenges the

                                  21   2002 reinstatement of the 1998 administrative removal. Id.

                                  22          In 1996, Defendant was convicted under California Health & Safety Code § 11352 (“1996

                                  23   conviction”). In 1998, Defendant was placed in administrative removal proceedings because his

                                  24   1996 conviction was classified as an aggravated felony. Administrative removal proceedings,

                                  25   which are limited to noncitizens convicted of an aggravated felony who are not permanent

                                  26   residents, do not require a hearing before an Immigration Judge. 8 U.S.C. § 1228(b). In 1998, an

                                  27
                                                                                         1
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   immigration officer ordered Defendant removed from the United States. In 2002, Defendant was

                                   2   once again ordered removed from the United States based on the reinstatement of the 1998

                                   3   removal order. In 2014, Defendant was once again removed from the United States after a hearing

                                   4   before an Immigration Judge.

                                   5           Now, Defendant asserts that he was not informed of his right to seek judicial review of the

                                   6   immigration officer’s decision that his 1996 conviction was an aggravated felony. Defendant also

                                   7   argues that the 1996 conviction was not an aggravated felony. Having considered the filings of the

                                   8   parties, the relevant law, and the record in this case, the Court GRANTS Defendant’s motion to

                                   9   dismiss the 1998 administrative removal and the 2002 reinstatement of the 1998 administrative

                                  10   removal from the indictment. However, Defendant’s 2014 removal remains a valid predicate

                                  11   removal that independently supports the indictment.

                                  12   I. BACKGROUND
Northern District of California
 United States District Court




                                  13               Factual Background

                                  14           In 1996, Defendant was convicted of one count of a violation of Cal. Health & Safety

                                  15   Code § 11352. ECF No. 29-1 at Ex. F. Cal. Health & Safety Code § 11352 punishes “every person

                                  16   who transports, imports into this state, sells, furnishes, administers, or gives away, or offers to

                                  17   transport, import into this state, sell, furnish, administer, or give away, or attempts to import into

                                  18   this state or transport (1) any controlled substance . . . . or (2) any controlled substance classified

                                  19   in Schedule III, IV, or V which is a narcotic drug.” The record is unclear as to of what specific

                                  20   conduct prohibited by § 11352 Defendant was convicted because Defendants’ criminal complaint

                                  21   states only that Defendant was charged with “SALE/TRANSPORTATION/OFFER TO SELL

                                  22   CONTROLLED SUBSTANCE.” ECF No. 29-1 at Ex. E. The criminal complaint further states

                                  23   that Defendant “did willfully and unlawfully transport, import into the State of California, sell,

                                  24   furnish, administer, and give away, and offer to transport, import into the State of California, sell,

                                  25   furnish, administer, and give away, and attempt to import into the State of California and transport

                                  26   a controlled substance, to wit, heroin.” Id. Defendants’ abstract of judgment states only “SALE

                                  27
                                                                                           2
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   TRANS OFR –HEROIN.” Id. at Ex. F. Defendant was sentenced to 3 years of imprisonment. Id.

                                   2          On June 24, 1998, an immigration officer served Defendant with a “Notice of Intent to

                                   3   Issue a Final Administrative Removal Order” (“Notice of Intent”). ECF No. 29-1 at Ex. A. The

                                   4   Notice of Intent stated that Defendant was a citizen of Mexico and entered the United States on or

                                   5   about January 1994 without inspection, and that Defendant was convicted in the California

                                   6   Superior Court for the County of Santa Cruz for violating Cal. Health & Safety Code § 11352. Id.

                                   7   The Notice of Intent also stated that Defendant was deportable without appearing before an

                                   8   Immigration Judge because he was convicted of an aggravated felony “as defined in section

                                   9   101(a)(43) of the Act, 8 U.S.C. 1101(a)(43).” Id. 8 U.S.C. § 1101(a)(43)(B) states that

                                  10   “aggravated felony” means “illicit trafficking in a controlled substance (as defined in section 802

                                  11   of Title 21), including a drug trafficking crime (as defined in section 924(c) of Title 18).”

                                  12          The Notice of Intent contained a section called “Your Rights and Responsibilities.” ECF
Northern District of California
 United States District Court




                                  13   No. 29-1 at Ex. A. The section disclosed that Defendant had the right to, inter alia, “rebut the

                                  14   charges stated above (with supporting evidence)” and seek judicial review by filing a petition for

                                  15   review “within 14 calendar days after the date” the final administrative order of removal is issued.

                                  16   Id.

                                  17          The Notice of Intent also contained 4 other sections. The first section was entitled

                                  18   “Certificate of Service.” The Certificate of Service section stated: “I served this Notice of Intent

                                  19   upon the above named person.” The Certificate of Service section was completed and signed by an

                                  20   immigration officer. The Certificate of Service section also noted that “I explained and/or served

                                  21   this Notice of Intent to the alien in the Spanish language.” Defendant was served on June 24,

                                  22   1998. Id.

                                  23          The second section was an acknowledgement of the receipt of the Notice of Intent. The

                                  24   acknowledgement section stated: “I acknowledge that I have received this NOTICE OF INTENT

                                  25   TO ISSUE FINAL ADMINISTRATIVE REMOVAL ORDER.” This second section contains

                                  26   Defendant’s signature acknowledging receipt of the Notice of Intent, and was dated June 24, 1998

                                  27
                                                                                         3
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   at 13:00. Id.

                                   2           As shown below, the third section was entitled “I Wish to Contest,” with 4 checkbox

                                   3   options for grounds on which Defendant could contest his deportability. Id. The 4 checkbox

                                   4   options stated: (1) “I am a citizen or national of the United States”; (2) “I am a lawful permanent

                                   5   resident of the United States”; (3) “I was not convicted for the criminal offense described in

                                   6   allegation number 6 above”; and (4) “I am attaching documents in support of my rebuttal and

                                   7   request for further review.” Id. The “I Wish to Contest” section was not completed. Id.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                               As shown below, the fourth section was entitled “I Do Not Wish to Contest.” This fourth
                                  14
                                       section stated:
                                  15

                                  16                     I admit the allegations and charge in this Notice of Intent. I admit that
                                                         I am deportable and acknowledge that I am not eligible for any form
                                  17                     of relief from removal. I waive my right to rebut and contest the above
                                                         charges and my right to file a petition of the Final Removal Order. I
                                  18                     wish to be deported to Mexico. I also waive the 14-day period of
                                                         execution of the Final Removal Order.
                                  19   Id. Defendant signed the “I Do Not Wish to Contest” section on June 24, 1998 at 13:00, witnessed
                                  20   by the immigration officer who also signed on June 24, 1998, at 13:00.
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                            4
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1           On June 26, 1998, the immigration officer served Defendant with a “Final Administrative

                                   2   Removal Order,” dated June 25, 1998. Id. at Ex. B. On July 15, 1998, Defendant was deported to

                                   3   Mexico. Id. at Ex. C.

                                   4           Defendant eventually returned to the United States. It is unclear from the record when

                                   5   Defendant was apprehended in the United States after deportation. However, on January 23, 2002,

                                   6   a “Notice of Intent/Decision to Reinstate Prior Order” was issued requiring Defendant’s removal

                                   7   from the United States based on the prior 1998 removal order. Id. at Ex. D. The 2002 Order was

                                   8   signed on February 7, 2002. Id. Thus, Defendant was removed from the United States again

                                   9   without a hearing before an Immigration Judge.

                                  10           The record is again unclear when Defendant was apprehended in the United States.

                                  11   However, Defendant eventually returned to the United States once more. In 2014, Defendant was

                                  12   removed from the United States after a hearing before an Immigration Judge.
Northern District of California
 United States District Court




                                  13                  Procedural History
                                  14           On February 8, 2018, a grand jury in the Northern District of California returned an

                                  15   indictment, charging Defendant with one count of a violation of 8 U.S.C. § 1326, Illegal Re-Entry

                                  16   Following Deportation. ECF No. 1 (“Indictment”). Specifically, the grand jury charged: “[o]n or

                                  17   about April 24, 2014, in Santa Clara County in the Northern District of California, the

                                  18   [Defendant], an alien, previously having been excluded deported and removed from the United

                                  19   States on or about July 15, 1998, February 25, 2002, and March 1, 2014, was found in the United

                                  20   States, with the Attorney General of the United States and the Secretary for Homeland Security

                                  21   not having expressly consented to a re-application by the defendant for admission into the United

                                  22   States.” Id.

                                  23           Defendant filed a motion to dismiss the indictment as to Defendant’s 2014 removal on

                                  24   December 5, 2019. ECF No. 13. The government filed an opposition on January 16, 2019. ECF

                                  25   No. 19. Defendant filed a reply on January 23, 2019. ECF No. 20. On February 4, 2019, the Court

                                  26   denied Defendant’s motion to dismiss Defendant’s indictment as to his 2014 removal. ECF No.

                                  27
                                                                                        5
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   23.

                                   2          Defendant filed a motion for leave to file a motion for reconsideration of that Order on

                                   3   February 5, 2019. ECF No. 25. The government filed an opposition on February 19, 2019. ECF

                                   4   No. 28. On April 8, 2019, the Court denied Defendant’s motion for leave to file a motion for

                                   5   reconsideration. ECF No. 35.

                                   6          In the meantime, on February 27, 2019, Defendant filed the instant motion to dismiss the

                                   7   indictment as to Defendant’s 1998 administrative removal and the 2002 reinstatement. See Mot.

                                   8   After receiving an extension, the government filed an opposition on March 28, 2019. ECF No. 34

                                   9   (“Opp’n”). Defendant replied on April 9, 2019. ECF No. 36 (“Reply”).

                                  10          On April 19, 2019, the Court ordered additional briefing from both parties. ECF No. 38.

                                  11   Defendant filed his supplemental brief on May 8, 2019. ECF No. 43. The government filed a

                                  12   supplemental brief on May 9, 2019. ECF No. 45.
Northern District of California
 United States District Court




                                  13   I.     LEGAL STANDARD
                                  14              Motion to Dismiss Indictment

                                  15          Under Federal Rule of Criminal Procedure 12(b)(3)(B)(v), a defendant may move to

                                  16   dismiss an indictment on the ground that the indictment “fail[s] to state an offense.” In considering

                                  17   a motion to dismiss an indictment, a court must accept the allegations in the indictment as true and

                                  18   “analyz[e] whether a cognizable offense has been charged.” United States v. Boren, 278 F.3d 911,

                                  19   914 (9th Cir. 2002). “In ruling on a pre-trial motion to dismiss an indictment for failure to state an

                                  20   offense, the district court is bound by the four corners of the indictment.” Id. A motion to dismiss

                                  21   an indictment can be determined before trial “if it involves questions of law rather than fact.”

                                  22   United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.), cert. denied, 478 U.S.

                                  23   1007 (1986).

                                  24              Collateral Attack on a Deportation

                                  25          “For a defendant to be convicted of illegal reentry under 8 U.S.C. § 1326, the Government

                                  26   must establish that the defendant left the United States under order of exclusion, deportation, or

                                  27
                                                                                         6
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   removal, and then illegally reentered.” United States v. Raya-Vaca, 771 F.3d 1195, 1201 (9th Cir.

                                   2   2014) (internal quotation marks and citation omitted). “A defendant charged under § 1326 has a

                                   3   due process right to collaterally attack his removal order because the removal order serves as a

                                   4   predicate element of his conviction.” Id. (internal quotation marks and citation omitted).

                                   5          To demonstrate that a prior deportation cannot serve as the basis for an indictment for

                                   6   illegal reentry, 8 U.S.C. § 1326(d) requires that a defendant “demonstrate that (1) he exhausted the

                                   7   administrative remedies available for seeking relief from the predicate removal order; (2) the

                                   8   deportation proceedings ‘improperly deprived [him] of the opportunity for judicial review’; and

                                   9   (3) the removal order was ‘fundamentally unfair.’” Raya-Vaca, 771 F.3d at 1201 (quoting 8

                                  10   U.S.C. § 1326(d)) (brackets in original). “To satisfy the third prong—that the order was

                                  11   fundamentally unfair—the defendant bears the burden of establishing both that the deportation

                                  12   proceeding violated his due process rights and that the violation caused prejudice.” Id. (internal
Northern District of California
 United States District Court




                                  13   quotation marks, citation, and brackets omitted).

                                  14   II.    DISCUSSION
                                  15          As aforementioned, to show that a prior deportation cannot serve as the basis for an

                                  16   indictment for illegal reentry, 8 U.S.C. § 1326(d) requires that a defendant “demonstrate that (1)

                                  17   he exhausted the administrative remedies available for seeking relief from the predicate removal

                                  18   order; (2) the deportation proceedings ‘improperly deprived [him] of the opportunity for judicial

                                  19   review’; and (3) the removal order was ‘fundamentally unfair.’” Id. The Court addresses each

                                  20   prong in turn as to Defendant’s 1998 administrative removal. Lastly, the Court discusses the 2002

                                  21   reinstatement of the 1998 removal order.

                                  22              Whether Defendant Exhausted Administrative Remedies (Prong 1) and Whether
                                                  the Deportation Proceedings Deprived Defendant of the Opportunity for Judicial
                                  23              Review (Prong 2)
                                  24          The first two prongs of § 1326(d) require a defendant collaterally attacking an underlying

                                  25   removal order to (1) exhaust administrative remedies and (2) show that he or she was improperly

                                  26   deprived of the opportunity for judicial review.

                                  27
                                                                                           7
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1          The Ninth Circuit has held that the “first two prongs of § 1326(d) are satisfied if [the

                                   2   defendant’s] right of appeal was denied in violation of due process.” United States v. Valdivia-

                                   3   Flores, 876 F.3d 1201, 1205 (9th Cir. 2017) (citing United States v. Gomez, 757 F.3d 885, 893

                                   4   (9th Cir. 2014)). A defendant can waive his or her right to an appeal. See, e.g., United States v.

                                   5   Reyes-Bonilla, 671 F.3d 1036, 1045 (9th Cir. 2012).

                                   6          As to prong 1 of § 1326(d), if a defendant’s waiver of appeal was not “considered and

                                   7   intelligent,” then the defendant is “exempted from the requirement under 8 U.S.C. § 1326(d)(1)

                                   8   that he exhaust all administrative remedies” because the waiver did not comport with due process.

                                   9   Id. (“Because he did not validly waive his right of appeal, [defendant] is exempted from the

                                  10   requirement under 8 U.S.C. § 1326(d)(1) that he exhaust all administrative remedies . . . . because

                                  11   his waiver was not sufficiently ‘considered and intelligent’ under the Due Process Clause . . . .”).

                                  12          As to prong 2 of § 1326(d), which requires that a defendant show that he was improperly
Northern District of California
 United States District Court




                                  13   deprived of an opportunity for judicial review, “[w]here a waiver of the right to appeal a removal

                                  14   order is not ‘considered and intelligent,’ an alien has been deprived of his right to that appeal and

                                  15   thus to a meaningful opportunity for judicial review.” United States v. Pallares-Galan, 359 F.3d

                                  16   1088, 1096 (9th Cir. 2004).

                                  17          Here, Defendant argues that his waiver of his right to pursue a judicial appeal of the Notice

                                  18   of Intent challenging the legal basis for his 1998 removal—the classification of his 1996

                                  19   conviction as an aggravated felony—was not considered and intelligent. Id. at 6. Per Valdivia-

                                  20   Flores, if a defendant “asserts that his waiver was not considered and intelligent, the government

                                  21   must show by clear and convincing evidence that the waiver was valid, and it may not simply rely

                                  22   on the signed document purportedly agreeing to the waiver.” Valdivia-Flores, 876 F.3d at 1205.

                                  23   The facts in Valdivia-Flores are highly analogous to the instant case.

                                  24          The question before the Valdivia-Flores court was whether the notice of intent established

                                  25   that the Valdivia-Flores defendant’s waiver of his right to pursue a judicial appeal was considered

                                  26   and intelligent because a waiver does not comport with due process when it is not considered and

                                  27
                                                                                         8
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   intelligent. Id. at 1206; see also United States v. Ubaldo-Figueroa, 364 F.3d 1042, 1048 (“A

                                   2   waiver of the right to appeal a removal order does not comport with due process when it is not

                                   3   ‘considered and intelligent.’”). The Valdivia-Flores defendant was presented with a near-identical

                                   4   notice of intent as in the instant case. The Valdivia-Flores notice of intent contained three

                                   5   checkboxes that disclosed grounds upon which the Valdivia-Flores defendant could challenge his

                                   6   deportability: (1) “he could assert that he was a ‘citizen or national of the United States;’ (2) he

                                   7   could assert that he was ‘a lawful permanent resident;’ and (3) he could claim that he was ‘not

                                   8   convicted of the criminal offense described’ in the Notice of Intent.” 876 F.3d at 1204.

                                   9           However, the Ninth Circuit found that the Valdivia-Flores defendant’s waiver of his rights

                                  10   to pursue a judicial appeal was not considered and intelligent, and thus a due process violation. Id.

                                  11   at 1206. The Valdivia-Flores court came to this conclusion because the notice of intent “did not

                                  12   include an option to contest the classification of the conviction as an aggravated felony, and the
Northern District of California
 United States District Court




                                  13   only check box relevant to the conviction itself only allowed Valdivia-Flores to contest that he

                                  14   ‘was not convicted of the criminal offense described.’” Id. at 1206.

                                  15           Like in Valdivia-Flores, here, Defendant’s Notice of Intent “did not include an option to

                                  16   contest the classification of the conviction as an aggravated felony.” Id. Indeed, the only options

                                  17   provided in the Notice of Intent to allow Defendant to contest deportability were on the grounds

                                  18   that Defendant is a United States citizen, national, or permanent resident, or because he was not

                                  19   convicted under Cal. Health & Safety Code § 11352(a). ECF No. 29-1 at Ex. A. These options are

                                  20   identical to the deficient options in the Valdivia-Flores defendant’s notice of intent. 876 F.3d at

                                  21   1204.

                                  22           Moreover, the Valdivia-Flores notice of intent’s “deficiencies are magnified because [the

                                  23   defendant] was not represented and never had the benefit of appearing before an [immigration

                                  24   judge], who . . . would have adequately conveyed both [his] appeal options and the finality

                                  25   associated with waiving appeal.” Id. (internal quotation marks omitted). Likewise, here, Defendant

                                  26   was not represented by counsel and did not appear before an immigration judge.

                                  27
                                                                                          9
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1            Furthermore, the government has not met its burden of showing through clear and

                                   2   convincing evidence that Defendant’s waiver was valid and therefore comported with due process.

                                   3   The government’s two and a half page opposition merely repeats what was asked in the Notice of

                                   4   Intent, Opp’n at 2, but fails to demonstrate why Defendant’s waiver was valid. Id. at 1205

                                   5   (holding that the government “may not simply rely on the signed document purportedly agreeing

                                   6   to the waiver” to show that a defendant’s decision to waive judicial appeal was considered and

                                   7   intelligent). For instance, the government argues that “Defendant chose not to contest the [Notice

                                   8   of Intent]. Defendant admitted to the allegations in the [Notice of Intent]” and “waived his right to

                                   9   file a petition for review of the Final Removal Order.” Opp’n at 2. But the government fails to cite

                                  10   evidence that shows Defendant’s waiver was considered and intelligent. The government has

                                  11   provided only attorney argument that Defendant’s waiver was considered and intelligent. Thus, the

                                  12   government has not shown through clear and convincing evidence that Defendant’s waiver was
Northern District of California
 United States District Court




                                  13   valid.

                                  14            In sum, because the Notice of Intent in this case failed to fully inform Defendant of his

                                  15   right to appeal his deportability, per Valdivia-Flores, Defendant has shown that his waiver of

                                  16   judicial review was not considered and intelligent and therefore violates due process. Thus,

                                  17   Defendant is exempted from satisfying prong 1 of § 1326(d), which requires exhaustion of

                                  18   administrative remedies. Under Ninth Circuit law, a defendant who did not validly waive his right

                                  19   to appeal is exempt from the requirement that he exhaust all administrative remedies. Reyes-

                                  20   Bonilla, 671 F.3d at 1045 (“Because he did not validly waive his right of appeal, [defendant] is

                                  21   exempted from the requirement under 8 U.S.C. § 1326(d)(1) that he exhaust all administrative

                                  22   remedies before collaterally attacking the 2001 removal order.”).

                                  23            Defendant satisfies prong 2 of § 1326(d)—whether Defendant was deprived of the

                                  24   opportunity for judicial review—because Defendant’s waiver of judicial review was invalid

                                  25   because the waiver was not considered and intelligent. “Where a waiver of the right to appeal a

                                  26   removal order is not ‘considered and intelligent,’ an alien has been deprived of his right to that

                                  27
                                                                                         10
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   appeal and thus to a meaningful opportunity for judicial review.” Pallares-Galan, 359 F.3d at

                                   2   1096.

                                   3           Next, the Court addresses prong 3 of § 1326(d): whether the entry of the 1998

                                   4   administrative removal order was fundamentally unfair.

                                   5              Whether the 1998 Administrative Removal Order was “Fundamentally Unfair”
                                                  (Prong 3)
                                   6
                                               “[A]ny alien who is convicted of an aggravated felony . . . is deportable.” Leocal v.
                                   7
                                       Ashcroft, 543 U.S. 1, 4 (2004) (citing 8 U.S.C. § 1227(a)(2)(A)(iii)). Such an alien is removable
                                   8
                                       from the United States “under an administrative order without appearing before an Immigration
                                   9
                                       Judge.” United States v. Ramos-Medina, 706 F.3d 932, 935 (9th Cir. 2013) (citing 8 U.S.C. §§
                                  10
                                       1227(a)(2)(A)(iii), 1228(b)). An administrative removal or administrative order of removal means
                                  11
                                       that an alien is removable without “a hearing before an immigration judge” because the removal
                                  12
Northern District of California




                                       proceeding is “summary in nature and conducted by front-line immigration enforcement officers
 United States District Court




                                  13
                                       employed by [the Department of Homeland Security].” Gomez-Velazco v. Sessions, 879 F.3d 989,
                                  14
                                       991 (9th Cir. 2018).
                                  15
                                               The term “aggravated felony” is defined in 8 U.S.C. § 1101(a)(43)(B) to mean, as relevant
                                  16
                                       here, “illicit trafficking in a controlled substance (as defined in section 802 of Title 21), including
                                  17
                                       a drug trafficking crime (as defined in section 924(c) of Title 18).” The government bears the
                                  18
                                       burden of proof to show by clear and convincing evidence that a prior conviction is an aggravated
                                  19
                                       felony. Medina-Lara v. Holder, 771 F.3d 1106, 1113 (9th Cir. 2014).
                                  20
                                               Where a prior removal order is premised on the commission of an aggravated felony, a
                                  21
                                       defendant who shows that the crime of which he was previously convicted was not, in fact, an
                                  22
                                       aggravated felony satisfies prong 3 of § 1326(d), which requires that the prior removal order be
                                  23
                                       “fundamentally unfair.” United States v. Martinez, 786 F.3d 1227, 1230 (9th Cir. 2015).
                                  24
                                               Defendant argues that his prior 1996 heroin conviction under Cal. Health & Safety Code §
                                  25
                                       11352(a) is not an aggravated felony and thus cannot constitute the basis for Defendant’s 1998
                                  26
                                       administrative removal order or the instant prosecution for illegal reentry under § 1326. Mot. at 7–
                                  27
                                                                                         11
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   11. Cal. Health & Safety Code § 11352(a) punishes “every person who transports, imports into

                                   2   this state, sells, furnishes, administers, or gives away, or offers to transport, import into this state,

                                   3   sell, furnish, administer, or give away, or attempts to import into this state or transport (1) any

                                   4   controlled substance . . . . or (2) any controlled substance classified in Schedule III, IV, or V which

                                   5   is a narcotic drug.”

                                   6           To ascertain whether a state conviction qualifies as an aggravated felony, courts employ

                                   7   the “categorical approach.” Taylor v. United States, 495 U.S. 575 (1990). “We look only to the

                                   8   ‘statutory definitions’ of the corresponding offenses.” United States v. Martinez-Lopez, 864 F.3d

                                   9   1034, 1038 (9th Cir. 2017) (citing Taylor, 495 U.S. at 600). “If a state law ‘proscribes the same

                                  10   amount of or less conduct than’ that qualifying as a federal drug trafficking offense, then the two

                                  11   offenses are a categorical match.” Martinez-Lopez, 864 F.3d at 1038 (citing United States v.

                                  12   Hernandez, 769 F.3d 1059, 1062 (9th Cir. 2014)). If the state offense is broader than the federal
Northern District of California
 United States District Court




                                  13   offense, courts use the modified categorical approach if the state offense is divisible. Divisible

                                  14   means that the state offense “comprises multiple, alternative versions of the crime.” Descamps v.

                                  15   United States, 570 U.S. 254, 262 (2013).

                                  16           Under the modified categorical approach, courts look “beyond the statutory text to a

                                  17   limited set of documents to determine which statutory phrase was the basis for the conviction.”

                                  18   Martinez-Lopez, 864 F.3d at 1043 (citations and internal quotation marks omitted). Then, the

                                  19   court, reverting back to what is the categorical approach, can “compare” the basis of the prior

                                  20   conviction “with the relevant generic offense” under federal law. Mathis v United States, 136 S.

                                  21   Ct. 2243, 2249 (2016).

                                  22           A Cal. Health & Safety Code § 11352 conviction does not render an alien categorically

                                  23   removable because “section 11352 is divisible with regard to both its controlled substance

                                  24   requirement and its actus reus requirement.” Martinez-Lopez, 864 F.3d at 1043. Because Cal.

                                  25   Health & Safety Code § 11352 is divisible, “the modified categorical approach applies.” United

                                  26   States v. Huitron-Rocha, 771 F.3d 1183, 1184 (9th Cir. 2014).

                                  27
                                                                                           12
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1           Defendant argues that conduct that violates Cal. Health & Safety Code § 11352(a) that

                                   2   does not constitute an aggravated felony include (1) transportation of the controlled substance for

                                   3   personal use, and (2) offers to transport, furnish, administer, and give away the controlled

                                   4   substance. Mot. at 11; ECF No. 43 at 2. The Court discusses each in turn.

                                   5           1. Transportation for Personal Use
                                   6           An aggravated felony is defined, inter alia, as a drug trafficking offense. 8 U.S.C. §

                                   7   1101(a)(43)(B). Moreover, the United States Supreme Court has held that in the immigration law

                                   8   context, “[a]mong the crimes that are classified as aggravated felonies . . . are illicit drug

                                   9   trafficking offenses.” Moncrieffe v. Holder, 569 U.S. 184, 187 (2013).

                                  10           However, “[i]f the state statute criminalizes conduct that would not constitute a drug

                                  11   trafficking offense under federal . . . law, then a prior conviction under that statute does not . . .

                                  12   qualify as an aggravated felony.” Valdivia-Flores, 876 F.3d at 1209 n.3 (quoting United States v.
Northern District of California
 United States District Court




                                  13   Valdavinos-Torres, 704 F.3d 679, 691 (9th Cir. 2012)).

                                  14           In 2017, the Ninth Circuit held that “the transportation of a controlled substance for

                                  15   personal use . . . is not a drug trafficking offense.” Martinez-Lopez, 864 F.3d at 1038 n.3. Thus,

                                  16   transportation of a controlled substance for personal use is not an aggravated felony.

                                  17           To address the personal use issue, in 2013, the California legislature amended Cal. Health

                                  18   & Safety Code § 11352 to define “transport” of a controlled substance as “transport for sale.”

                                  19   However, in 1996, when Defendant was convicted of violating Cal. Health & Safety Code §

                                  20   11352(a), transport for personal use constituted a violation of § 11352(a) because it predated the

                                  21   2013 amendment. Therefore, Defendant may have been convicted of transportation of heroin for

                                  22   personal use, which would not constitute a drug trafficking offense and thus would not be an

                                  23   aggravated felony.

                                  24           The criminal complaint for Defendant’s 1996 conviction under Cal. Health & Safety Code

                                  25   § 11352(a) stated that Defendant committed the crime of “SALE/TRANSPORTATION/OFFER

                                  26   TO SELL CONTROLLED SUBSTANCE, in violation of HEALTH AND SAFETY CODE

                                  27
                                                                                          13
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   SECTION 11352(A).” ECF No. 29-1 at Ex. E. The criminal complaint further states that

                                   2   Defendant “did willfully and unlawfully transport, import into the State of California, sell, furnish,

                                   3   administer, and give away, and offer to transport, import into the State of California, sell, furnish,

                                   4   administer, and give away, and attempt to import into the State of California and transport a

                                   5   controlled substance, to wit, heroin.” Id. It is unclear from the criminal complaint with what

                                   6   specific conduct prohibited by Cal. Health & Safety Code § 11352(a) Defendant was charged and

                                   7   prosecuted. The abstract of judgment is similarly opaque about the crime of which Defendant was

                                   8   convicted. The abstract of judgment merely states that Defendant was convicted of “SALES

                                   9   TRANS OFR –HEROIN.” Id. at Ex. F.

                                  10          If the record of conviction of a divisible statute does not identify a specific actus reus, the

                                  11   Court must presume “that the conviction rested upon [nothing] more than the least of th[e] acts

                                  12   criminalized.” Moncrieffe, 569 U.S. at 185 (internal quotation marks omitted). For instance, in
Northern District of California
 United States District Court




                                  13   Duran-Jurado v. Keisler, the Ninth Circuit held that because no “acceptable piece of evidence in

                                  14   the record establishes the factual basis for [defendant’s] plea [under § 11352(a)] . . . the

                                  15   government did not carry its burden of establishing ‘clearly and unequivocally that [the defendant]

                                  16   was convicted of an aggravated felony.’” 250 Fed. App’x 213, 215 (9th Cir. 2007).

                                  17          Likewise, the Ninth Circuit in De Jesus Granados v. Gonzales noted that the “judicially

                                  18   noticeable facts and documentation in the record do not establish whether [defendant’s] conviction

                                  19   under Cal. Health and Safety Code § 11352(a) was for a sale or for a transportation of a controlled

                                  20   substance, and the [Immigration Judge] therefore erred in finding that [defendant’s] crime was an

                                  21   aggravated felony. 233 Fed. App’x 691, 692 (9th Cir. 2007); see also Camacho v. Gonzalez, 2006

                                  22   WL 8441973, at *2 (N.D. Cal. Aug. 23, 2006) (“Thus, simply establishing a conviction under [§

                                  23   11352(a)] does not also unambiguously establish that Petitioner engaged in conduct constituting

                                  24   an aggravated felony.”).

                                  25          Thus, in the instant case, the government has not clearly and unambiguously demonstrated

                                  26   that Defendant was convicted of an aggravated felony because Defendant could have been

                                  27
                                                                                         14
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   convicted of transporting heroin for personal use, which the Ninth Circuit has held is not a drug

                                   2   trafficking offense and thus an aggravated felony. Next, the Court discusses offers to transport,

                                   3   furnish, administer, and give away the controlled substance.

                                   4          2. Offers to Transport, Furnish, Administer, and Give Away the Controlled
                                                 Substance
                                   5
                                              The Ninth Circuit has held that mere offers to commit certain offenses related to a
                                   6
                                       controlled substance are not federal drug trafficking offenses. Specifically, the Ninth Circuit in
                                   7
                                       Martinez-Lopez recognizes that “[s]ection 11352(a) is categorically overbroad with regard to its
                                   8
                                       actus reus requirement because it criminalizes the mere ‘offer to’ commit certain offenses related
                                   9
                                       to a controlled substance.” Martinez-Lopez, 864 F.3d at 1038 n.3; see also, e.g., United States v.
                                  10
                                       Rivera-Sanchez, 247 F.3d 905, 909 (9th Cir. 2001) (en banc) (finding Cal. Health & Safety Code §
                                  11
                                       1160(a), which pertains to marijuana, overly broad because it criminalizes offers, including offers
                                  12
Northern District of California




                                       to “transport,” “furnish, administer, or give away,” and stating that “[w]e have previously
 United States District Court




                                  13
                                       considered whether solicitation offenses are aggravated felonies under 8 U.S.C. § 1101(a)(43)(B)
                                  14
                                       and have concluded that they are not”), superseded on other grounds by U.S.S.G. § 2L1.2 cmt. n.4
                                  15
                                       (2002). Because Cal. Health & Safety Code § 11352(a) punishes various kinds of offers, including
                                  16
                                       offers to “transport,” offers to “furnish,” offers to “administer” or offers to “give away,” Cal.
                                  17
                                       Health & Safety Code § 11352(a) criminalizes “offers” to commit various offenses related to a
                                  18
                                       controlled substance, whereas federal law does not. Therefore, Defendant may have been
                                  19
                                       convicted in 1996 of the crime of offering to “transport,” offering to “furnish,” offering to
                                  20
                                       “administer,” or offering to “give away” a controlled substance under Cal. Health & Safety Code §
                                  21
                                       11352(a), which would not constitute an aggravated felony.
                                  22
                                              As aforementioned, in the criminal complaint, the title for Defendant’s 1996 conviction
                                  23
                                       under Cal. Health & Safety Code § 11352(a) is “SALE/TRANSPORTATION/OFFER TO SELL
                                  24
                                       CONTROLLED SUBSTANCE,” ECF No. 29-1 at Ex. E. Although Defendant admits that “[t]he
                                  25
                                       sale of drugs certainly constitutes trafficking,” MTD at 11, Defendant is silent on whether offers to
                                  26
                                       sell constitute an aggravated felony, and the Court has not located any authority addressing that
                                  27
                                                                                         15
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   question as it pertains to Cal. Health & Safety Code § 11352(a).

                                   2          Nonetheless, the Court need not reach that issue because Defendant’s criminal complaint is

                                   3   ambiguous. The criminal complaint further states that Defendant “did willfully and unlawfully

                                   4   transport, import into the State of California, sell, furnish, administer, and give away, and offer to

                                   5   transport, import into the State of California, sell, furnish, administer, and give away, and attempt

                                   6   to import into the State of California and transport a controlled substance, to wit, heroin.” Id. It is

                                   7   unclear from the criminal complaint with what specific conduct prohibited by Cal. Health &

                                   8   Safety Code § 11352(a) Defendant was charged and prosecuted.

                                   9          The abstract of judgment is similarly opaque about the crime of which Defendant was

                                  10   convicted. The abstract of judgment merely states that Defendant was convicted of “SALES

                                  11   TRANS OFR –HEROIN.” Id. at Ex. F. Moreover, the record does not establish the factual basis

                                  12   for Defendant’s plea.
Northern District of California
 United States District Court




                                  13          Therefore, under Ninth Circuit precedent, without knowing which specific crime of which

                                  14   Defendant was convicted, the Court must conclude that the Defendant did not commit an

                                  15   aggravated felony. Moncrieffe, 569 U.S. at 185 (holding that if the record of conviction of a

                                  16   divisible statute does not identify a specific actus reus, the court must presume that the conviction

                                  17   rested upon nothing more than the least of the acts criminalized). Thus, under Ninth Circuit

                                  18   precedent, the government has not clearly and unambiguously shown that Defendant was

                                  19   convicted of an aggravated felony because Defendant could have been convicted of “offers” to

                                  20   commit various offenses related to heroin, which do not constitute an aggravated felony. See, e.g.,

                                  21   Duran-Jurado, 250 Fed. App’x at 215 (“Because no other acceptable piece of evidence in the

                                  22   record establishes the factual basis for [defendant’s] plea [under § 11352(a)] . . . the government

                                  23   did not carry its burden of establishing ‘clearly and unequivocally that [the defendant] was

                                  24   convicted of an aggravated felony.’”).

                                  25          The government raises two arguments in opposition. First, the government argues that

                                  26   Defendant was not prejudiced because during a 1998 interview at the Calipatria State Prison,

                                  27
                                                                                          16
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1   Defendant admitted to Deportation Officer Henry Yates “that he entered the United States without

                                   2   inspection, that he had no valid immigration documents, immigration status, or petitions pending

                                   3   to lawfully enter and remain in the United States,” and that he “wanted to return to Mexico as soon

                                   4   as possible.” Opp’n at 2–3. However, the government’s argument does not show that Defendant

                                   5   was not prejudiced. The Ninth Circuit has held that there is prejudice if a defendant shows that the

                                   6   crime of which he or she was convicted was not an aggravated felony. Martinez, 786 F.3d at 1230

                                   7   (“Where a prior removal order is premised on the commission of an aggravated felony, a

                                   8   defendant who shows that the crime of which he was previously was not, in fact, an aggravated

                                   9   felony, has established . . . that he suffered prejudice as a result.”). As discussed above, Defendant

                                  10   has shown that his violation of Cal. Health & Safety Code § 11352(a) was not an aggravated

                                  11   felony. Thus, Defendant suffered prejudice. Id.

                                  12          Second, the government argues that “[a]t the time of Defendant’s removal in 1998 and
Northern District of California
 United States District Court




                                  13   even through 2014, [Cal. Health & Safety Code] § 11352 was categorically an aggravated felony

                                  14   drug trafficking offense.” ECF No. 45 at 1. However, recent Ninth Circuit’s decisions stating that

                                  15   “section 11352 is divisible with regard to both its controlled substance requirement and its actus

                                  16   reus requirement,” apply retroactively to Defendant’s 1996 conviction. Martinez-Lopez, 864 F.3d

                                  17   at 1043. “[D]ecisions of statutory interpretation are fully retroactive because they do not change

                                  18   the law, but rather explain what the law has always meant.” United States v. Aguilera-Rios, 769

                                  19   F.3d 626, 631 (9th Cir. 2014) (quoting United States v. Rivera-Nevarez, 418 F.3d 1104, 1107

                                  20   (10th Cir. 2005)).

                                  21          In sum, Defendant has demonstrated that his 1996 conviction was not an aggravated felony

                                  22   because Defendant may have been convicted of transporting heroin for personal use or offering to

                                  23   transport, furnish, administer, and give away heroin, which, under Ninth Circuit law, do not

                                  24   constitute aggravated felonies. Defendant has therefore satisfied prong 3 of § 1326(d). Moreover,

                                  25   as discussed above, Defendant is excused from meeting prong 1 of § 1326(d) and has satisfied

                                  26   prong 2 of § 1326(d).

                                  27
                                                                                         17
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
                                   1          Next, the Court addresses whether Defendant can be prosecuted under 8 U.S.C. § 1326 for

                                   2   illegal reentry following deportation through his 2002 reinstatement of his 1998 removal order.

                                   3              Whether the 2002 Reinstatement of the 1998 Removal Order Provides an
                                                  Independent Basis for an 8 U.S.C. § 1326 Prosecution
                                   4
                                              As discussed above, on January 23, 2002, a “Notice of Intent/Decision to Reinstate Prior
                                   5
                                       Order” was issued requiring Defendant’s removal from the United States based on the prior 1998
                                   6
                                       removal order. Under Ninth Circuit law, a “successful collateral attack on a removal order
                                   7
                                       precludes reliance on a reinstatement of that same order in criminal proceedings for illegal entry.”
                                   8
                                       United States v. Arias-Ordonez, 597 F.3d 972, 982 (9th Cir. 2010).
                                   9
                                              As discussed above, this Court has determined that Defendant’s drug conviction, cited in
                                  10
                                       the 1998 removal order, was not an aggravated felony. Therefore, per Arias-Ordonez, the
                                  11
                                       government may not rely on the 2002 reinstatement of the 1998 removal order to prosecute
                                  12
Northern District of California




                                       Defendant under 8 U.S.C. § 1326 because Defendant has successfully collaterally attacked his
 United States District Court




                                  13
                                       1998 removal order.
                                  14
                                       III.   CONCLUSION
                                  15
                                              For the foregoing reasons, Defendant’s motion to dismiss Defendant’s 1998 administrative
                                  16
                                       removal and the 2002 reinstatement of the 1998 administrative removal from the indictment is
                                  17
                                       GRANTED.
                                  18
                                              Both parties agreed that if the Court granted Defendant’s motion to dismiss the indictment
                                  19
                                       as to Defendant’s 1998 administrative removal and the 2002 reinstatement of the 1998
                                  20
                                       administrative removal, then Defendant’s 2014 removal still independently supports the
                                  21
                                       indictment. ECF No. 43 at 4; ECF No. 45 at 3. Thus, the 2014 removal, which remains a valid
                                  22
                                       predicate removal, independently supports the indictment.
                                  23
                                       IT IS SO ORDERED.
                                  24
                                       Dated: June 26, 2019
                                  25
                                                                                       ______________________________________
                                  26                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  27
                                                                                       18
                                  28   Case No. 18-CR-00053-LHK
                                       ORDER GRANTING MOTION TO DISMISS 1998 ADMINISTRATIVE REMOVAL AND 2002
                                       REINSTATEMENT FROM INDICTMENT
